DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 15 May 2022 is acknowledged.
Claims 1-3, 5-7, 10, 13, 19-22, 32-33, 41, 44, 56, 59 and 61-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I & II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 May 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 45, 48 and 60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handtmann (PG Pub 20090096550).
Considering claim 45, Handtmann (Figure 15) teaches an electrical filter, comprising a plurality of bulk acoustic wave (BAW) resonators over a substrate (paragraph 0021), the plurality of BAW resonators comprising: a respective first (322a), second (322b) and third piezoelectric layers (322c + paragraph 0093) having a respective piezoelectric excitable resonance mode (paragraph 0093) and a respective top acoustic reflector including a respective first pair of top metal electrode layers (324a + 326a + 326b + 326c + paragraphs 0092-0093) electrically and acoustically coupled with the respective first, second and third piezoelectric layers to excite the respective piezoelectric excitable resonance mode at a respective resonant frequency (paragraph 0093).
Considering claim 48, Handtmann (Figure 15) teaches the plurality of BAW resonators comprise at least respective fourth (312b + paragraph 0092) and fifth 312a + paragraph 0092) piezoelectric layers; the respective fourth and fifth piezoelectric layer have the respective piezoelectrically excitable resonance mode with the respective first (322a), second (322b) and third (322c + paragraph 0093) piezoelectric layers; the respective fourth piezoelectric layer has a respective fourth piezoelectric axis orientation (paragraph 0095) and the respective fifth piezoelectric layer has a respective piezoelectric axis orientation that substantially opposes the fourth piezoelectric axis orientation of the respective fourth piezoelectric layer (paragraph 0095).
Considering claim 50, Handtmann (Figure 15) teaches an electrical oscillator, comprising: electrical oscillator circuitry and a bulk acoustic wave resonator coupled with the electrical oscillator circuitry to excite electrical oscillation in the bulk acoustic wave resonator (paragraph 0058), in which the bulk acoustic wave resonator includes first (322a), second (322b) and third (322c + paragraph 0093) piezoelectric layers acoustically coupled with one another to have a piezoelectrically excitable resonance mode (paragraphs 0092-0093), in which the first piezoelectric layer has a first piezoelectric axis orientation (160 + paragraph 0067), and the second piezoelectric layer has a second piezoelectric axis orientation that substantially opposes the first piezoelectric axis orientation of the first piezoelectric layer (paragraph 0067) in which the bulk acoustic wave resonator includes fourth (312b + paragraph 0092-0093) and fifth (312a + paragraph 0092-0093)  piezoelectric layers acoustically coupled to have the piezoelectric excitable resonance mode.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 46-47 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handtmann (PG Pub 20090096550) and in view of Burak (PG Pub 20160079958).
Considering claim 46, Handtmann teaches the plurality of BAW resonators including a respective pair of bottom metal electrode (326a + 324a + paragraph 0093) layers and acoustically coupled with the respective first piezolelectric layer to excite the respective piezoelectrically excitable resonance mode at the respective resonant frequency (paragraph 0093).
However, Handtmann does not teach a respective bottom acoustic reflector.
Burak (Figure 2A) teaches a respective bottom acoustic reflector (paragraph 0029).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a respective bottom acoustic reflector into Handtmann’s device for the benefit of providing even distribution of the waves.
Considering claim 47, Handtmann teaches the respective first piezoelectric layer is sandwiched between the respective top acoustic reflector and the respective bottom acoustic reflector (the limitation is met since the combination of Handtmann and Burak teaches the applicant’s claimed limitations).
Considering claim 60, Handtmann in view of Burak teaches the bulk acoustic wave resonator comprises a bottom acoustic reflector (paragraph 0029 of Burak) electrode comprising a first pair of bottom metal electrode layers (326a + 324a + paragraph 0093 of Handtmann) electrically and acoustically coupled with the first and second piezoelectric layers to excite the electrical oscillation (paragraph 0093).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837